


Exhibit 10.2
AGREEMENT
This Agreement dated as of February 21, 2013 (this “Agreement”) is made and
entered into by and between Whole Foods Market, Inc., a Texas corporation (the
“Company”), and Walter Robb (the “Employee”).
WHEREAS, on May 14, 2010, the Company granted to the Employee options (the
“Award Options”) to purchase 75,000 shares of common stock of the Company (the
“Common Stock”) pursuant to the Company’s 2009 Stock Incentive Plan (the “Plan”)
and an award agreement thereunder reflecting the terms and conditions of the
Award Options (the “Award Agreement”), which would vest ratably over nine years;
WHEREAS, the Award Options, taken together with other Awards (as defined in the
Plan) made to the Employee during the Plan Year (as defined in the Plan), may
have exceeded the maximum number of shares of Common Stock with respect to which
Awards may be granted to an Eligible Person (as defined in the Plan) during any
Plan Year (the “Annual Limit”) by 33,650;
WHEREAS, the Company and the Employee have concluded that it is in their
respective best interests that the portion of the Award Options in excess of the
Annual Limit be rescinded;
NOW, THEREFORE, in consideration of the premises and agreements in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
undersigned hereby agree as follows:
1.    Rescission. The Employee hereby agrees to the rescission of the portion of
the Award Options representing the right to purchase 33,650 shares of Common
Stock (the “Rescinded Options”), as indicated on Exhibit A under the caption
“Rescinded Options”, and such Rescinded Options shall cease to be outstanding
for any and all purposes and the Award Agreement shall be deemed amended to
reflect the reduction in accordance with this Section 1 of the Award Options.
Except as set forth in this Section 1, the terms and conditions of the Award
Agreement continue in full force and effect.
2.    Entire Agreement; Successors and Assigns; Amendments and Waivers. This
Agreement is intended by the parties hereto as a final expression of their
agreement and a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the Rescinded Options. This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter. This Agreement shall be binding on each of
the parties hereto, and their respective heirs, executors, administrators,
successors and assigns. The provisions of this Agreement may not be amended,
modified or supplemented except by an instrument in writing signed by each of
the parties hereto.



--------------------------------------------------------------------------------



3.    Further Assurances. From and after the date of this Agreement, each party
hereto shall use all reasonable efforts to take, or cause to be taken, all
appropriate action, do or cause to be done all things necessary under applicable
laws, and execute and deliver such documents and other papers as may be required
to carry out the provisions of this Agreement, and to consummate, perform and
make effective the agreements and release contemplated hereby.
4.    Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
5.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas without regard to any
conflicts of law provisions thereof that would cause the laws of any other
jurisdiction to apply.
6.    Severability. If any provision of this Agreement is invalid, illegal or
unenforceable, that provision will, to the extent possible, be modified in such
manner as to be valid, legal and enforceable, but so as to most nearly retain
the intent of the parties hereto as expressed herein; and if such a modification
is not possible, that provision will be severed from this Agreement; and in
either case, the validity, legality and enforceability of the remaining
provisions of this Agreement will not in any way be affected or impaired
thereby.
[Signature page follows.]



2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.
EMPLOYEE


/s/ Walter Robb    
Walter Robb


WHOLE FOODS MARKET, INC.


/s/ Glenda Flanagan    
Name: Glenda Flanagan
Title: Executive Vice President and Chief Financial Officer





--------------------------------------------------------------------------------



Exhibit A
Number of Options
Number of Options Vested Before Date of this Agreement
Number of Options Unvested at Date of this Agreement Before Rescission
Vesting Dates for Remaining Award Options
Unvested Award Options Before Rescission
Rescinded Options
Unvested Award Options After Rescission
75,000
17,250
57,750
May 14, 2013
8,250
—
8,250
 
 
 
May 14, 2014
8,250
—
8,250
 
 
 
May 14, 2015
8,250
650
7,600
 
 
 
May 14, 2016
8,250
8,250
—
 
 
 
May 14, 2017
8,250
8,250
—
 
 
 
May 14, 2018
8,250
8,250
—
 
 
 
May 14, 2019
8,250
8,250
—
 
 
 
 
 
33,650
 





